Criminal prosecution, tried upon warrant charging the defendant with operating a motor vehicle "on the public highways of North Carolina in a careless and reckless manner, while drunk," etc.
Verdict: Guilty.
Judgment: That defendant pay a fine of $10.00 and costs.
Defendant appeals, assigning errors. *Page 850 
While strongly controverted, there was some evidence of reckless driving as defined in the statute, section 3, ch. 148, Public Laws 1927; hence, the demurrer to the evidence, or motion to nonsuit, was properly overruled. S.v. Cope, 204 N.C. 28, 167 S.E. 456.
The other exceptions are without substantial merit.
No error.